Townsend, J.
Where, as here, on a certiorari from a trial court, the certiorari bond is signed by one as agent for the surety named therein, the authority of such agent must expressly appear. The signature on the bond in this case being “Willis C. Darby, Jr. (Seal) Principal; At*580lanía Bonding Co. (Seal), Inman T. Hams, Jr., Alty. in fact, Security”, no power of attorney being attached thereto and it not appearing that Inman T. Harris, Jr. was an official of or otherwise empowered to bind the security by his signature, the bond was not valid and the court did not err in dismissing the certiorari. Southern Exjress Co. v. Wheeler, 72 Ga. 210 (3); Foley & Williams Mfg. Co. v. Bell, 4 Ga. App. 447 (2) (61 S. E. 856); American National Insurance Co. v. Jordan, 26 Ga. App. 320 (105 S. E. 852); Harwell v. Marshall, 125 Ga. 451 (54 S. E. 93). This rule applies in all certiorari cases whether civil or criminal. Garrett v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 597); Chiles v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 596); Mantovani v. City of Atlanta, 43 Ga. App. 787 (160 S. E. 129).
Decided February 16, 1951.
Rehearing denied March 20, 1951.
Clarke & Anderson, for plaintiff in error.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Henry L. Bowden, contra.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.